208 S.W.3d 919 (2006)
Kevin Burnett KELLY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87861.
Missouri Court of Appeals, Eastern District, Division Two.
December 19, 2006.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Kevin Kelly (hereinafter, "Movant") pleaded guilty to one count of sale of a *920 controlled substance in violation of Section 195.211 RSMo (2000). Movant was sentenced to twelve years' imprisonment. Movant now appeals from the judgment denying his Rule 24.035 motion for postconviction relief without an evidentiary hearing. Movant alleges the motion court erred in denying his motion because his plea counsel was ineffective for failing to have the KEL tape tested for alterations, coercing him into pleading guilty, and failing to investigate a witness for his defense.
We have reviewed the briefs of the parties, the legal file, and the transcript. We find the motion court's judgment is not clearly erroneous. Rule 24.035(k). No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).